Title: February—1798
From: Washington, George
To: 




1. Clear wind about So. Wt. & Mer. 28 in the Morning. Pretty brisk from No. Wt, about Noon & calm towards night & clear all day. Mer. 40 at Night & 45 when highest. A Mr. Lad & a Mr. Gibbes from Rhode Island dined here & returned to Alexandria.

   
   
   John G. Ladd was a merchant in Alexandria. GW was possibly referring to George Gibbs (1776-1833) of Newport, R.I., a well-known mineralogist (Brady, Beautiful NellyPatricia Brady, ed. George Washington’s Beautiful Nelly: The Letters of Eleanor Parke Custis Lewis to Elizabeth Bordley Gibson, 1794–1851. Columbia, S.C., 1991., 46, 50). Of Mr. Gibbes from Rhode Island, Nelly Custis later remarked: “I do not know what subjects he discusses with gentlemen . . . as I have seen too little of him, to fathom his scull, yet his conversation to Ladies is composed of . . . Hearts, darts, hopes,

fears, heart achs, & all the etcetera superfluous of the tender passion” (Eleanor Parke Custis to Elizabeth Bordley, 20 Mar. 1798, ViMtvL).



 


2. Clear, moderate & pleasant all day with but little wind & that Westerly. Mer. 32 in the Morning—56 at highest & 52 at Night.
 


3. Wind brisk from No. Wt. & Mer. 42 in the Morning—clear and but little of it afterwards. Mer. 44 at highest & 38 at Night. A Mr. Adamson from Hamburgh & Doctr. Stuart came to Dinner.

	
   
   William Adamson wrote GW a letter on 5 Feb. 1798 thanking him for “the polite & kind reception” that he had received at Mount Vernon (DLC:GW).


	
   
   Dr. David Stuart was at Mount Vernon to discuss with GW what was to be done with Washington Custis. After young Custis’s return from Princeton in October (see 3 Oct. 1797), GW made out a schedule of study with the intention of having the boy pursue his education at Mount Vernon (7 Jan. 1798, DLC:GW). The results, as may have been expected, were not satisfactory. GW wrote to Stuart on 22 Jan. to see if he and Custis’s mother could find out what the boy wanted to do (MH: Autograph File). Stuart replied on 26 Jan. that Custis himself “found his habits of indolence and inattention so unconquerable, that he did not expect to derive any benefit from the plans pursued in [a college].” Stuart promised GW that he would be at Mount Vernon soon to talk over the situation (DLC:GW). He came again on 18 Feb.



 


4. Wind Southerly, & weather lowering. Mer. at 31 in the morning. 44 at Noon, & at Night. Afternoon clear. Mr. Adamson went away after breakfast & Mr. Craik & Mr. Marshall came to dinner—the latter returned after it.
 


5. Wind violent at No. Wt. in the morning & Mer. at 40–46 at highest & 37 at Night. Clear all day & wind ceasing towards Night. Doctr. Stuart went away after breakfast.
 


6. Clear, with a brisk Southerly Wind. Mer. at 29 in the morning—46 at highest & 41 at Night.
 


7. Wind Southerly in the Morning but shifted before 10 oclock & turned very cold. Mer. 31 in the Morng. Went to a meetg. of the Potomak Co. in George Town. Dined at Colo. Fitzgeralds & lodged at Mr. T. Peters.


   
   This was a special meeting of the Potowmack Company shareholders, called to try to shore up the crumbling financial condition of the company (see entry for 7 Aug. 1797). The president (Tobias Lear) and directors (James Keith, John Mason, and John Templeman) were authorized “to borrow not more than 100 shares from the proprietors to mortgage for loan, said stock

to be returned on or before August, 1800.” A report was read which told of unsuccessful attempts to procure further aid from the Virginia and Maryland legislatures. However, the two legislatures had passed a law allowing the company to collect additional tolls, and the time for completion of the work had been again extended until 1802. Although the president and directors had obtained “on their notes, for the use of the Potomac Company, from the Bank of Columbia, $4500, and from the Bank of Alexandria $1500,” in order to carry on the work at Great Falls, the financial condition of the company became increasingly precarious (BACON-FOSTERCorra Bacon-Foster. Early Chapters in the Development of the Patomac Route to the West. Washington, D.C., 1912., 95–97).



   
 


8. Visited the Public buildgs. in the Morng. Met the Compy. at the Union Tavern & dined there—lodged as before. Weather very cold. Wind Northerly.


   
   Visitors to the Capitol and the president’s residence in Feb. 1798 found the buildings well along. At the Capitol the superintendent reported “the freestone work on the outside is raised as high as the top of the Corinthian capitals all round the building. . . . The brickwork is also raised as high as the roof, and the naked flooring of the building is almost entirely laid.” At the “President’s House” the stone work was almost finished, the chimneys were up to the roof, which was finished except for the laying of the slate, and the doors “of the two principal stories” were all framed, “and some of them are panelled” (Columbian Mirror [Alexandria], 27 Feb. 1798).



 


9. Returned home to Dinner—hard freezing the three last

Nights. Weather still cold. Wind No. Easterly. Mer. at night 20. Found Mr. Geo. Calvert here.
 


10. Clear morning with but little W. Mer. at 18. Pleasant all day. Mer. 28 at Night. Mr. Calvert left this after breakfast. Wind freshened from the Southward.
In MS “left” is written “let.”
 


11. Clear—Mer. at 30, & wind Southerly in the Morning. 47 at highest & 40 at Night. Towards Night the Wind shifted to the No. Et. & the weather became lowering.
 


12. Clear—Mer. at 35 and Wind at No. Wt. in the Morning—little or none afterwards—& at Night lowering. Went with the family to a Ball in Alexa. given by the Citzen[s] of it & its vicinity in commemoration of the Anniversary of my birth day.


   
   Feb. 11 was GW’s birthday according to the Julian (Old Style) calendar, but in 1752 the corrections of the Gregorian (New Style) calendar were adopted by England, Ireland, and the colonies, and GW’s birthday became 22 Feb. The citizens of Alexandria chose to celebrate GW’s birthday on the Old Style date, but it fell on a Sunday in 1798, and consequently the ball was held on Monday, 12 Feb. (see entry for 11 Mar. 1747/48 for a discussion of the transition from the Julian to Gregorian calendar). Nelly Custis accompanied GW’s party to the ball, where she found her old music “master for singing” from Philadelphia who “performed with the band . . . and his clarinet sounds as sweetly as ever.” She also found “the room . . . crouded, there were twenty five or thirty couples in the first two setts . . . we danced until two o’clock” (Eleanor Parke Custis to Elizabeth Bordley, 20 Mar. 1798, ViMtvL).



 


13. A sprinkle of Snow fell in the Night. Wind at No. Et. Raw & threatning a fall of Weather all day. Returned home to dinner. Mer. 30 at Night.
 


14. About an inch deep of Snow fell last Night. Weather cloudy & cold. Wind at No. & Mer. 25 in the morning—Clear afterwds. Mer. 33 at Night. Mr. Alexr. Spotswood & Wife & Mr. Fieldg. Lewis & Mr. Lear came to dinner. The latter returned afterwards.
 


15. Clear morning—wind still at N. W. & Mer. at 24—the evening—32 & at highest 36. Afternoon clear & evening lowering. Mr. Fieldg. Lewis went away after dinner.
 



16. Cloudy, & Wind No. Westerly & Mer. at 30 in the Morning. No. Easterly afterwards. Mer. 28 at Night & 32 at highest. Cloudy most part of the day. Mr. & Mrs. Spotswood left us after breakfast.
 


17. Mer. at 24—Wind at No. cold & fresh in the morning & all day. Mer. 30 at Night & 36 at highest—clear.
 


18. Quite clear & little wind, Mer. 21 in the morning—Wind at No. Et. afterwards. Mer. 24 at Night & 34 at highest. Doctr. Stuart came in the evening.
 


19. Mer. at 22 in the morning. Wind at No. Et. & extremely cloudy. About 4 O’Clock it began to Hail. At Night Mer. was at 21 & at highest 24. Doctr. Stuart went away after Breakt.
 


20. An extremely heavy Sleet—with little or no wind. Mer. at 28. A mixture of Hail & rain had fallen in the Night. Abt. noon the Wind came out, but not hard at No. W. Cloudy all day. Mer. 32 at Night—as high as it had been in the day.
 


21. Mer. at 32 in the Morning & very cloudy—the wind at No. Et.—where it remained all day. In the evening it began a steady rain. Mer. stood at 32 all day.
 


22. About an inch of Snow fell last Night—Mer. 32—morning clear. Wind So. Westerly till 10 Oclock—then No. Wt. & fresh. Mer. 42 at Night & 50 at highest.
 


23. Heavy morning—no wind. Mer. 32 very cloudy all day—wind at So. Et. & in the aftern. fine Rain. Mer. 36 at Night & not more all day.
 


24. Very foggy Morng. & Mer. at 36. Cloudy all day without Wind. Mer. at 40 at Night & at highest.
 


25. Rain fell last Night. Morning cloudy & heavy—Wind Easterly & Mer. at 36. No. Wt. in the afternn. Mer. 44 at higt. & 40, Night.
 


26. Morning calm & heavy—clear afterwards. Wind at No. Wt. in the Morning & Mer. 36. Clear the remainder of the day & a little cool. Mer. 40 at Night & 43 at highest.
 



27. Morning clear. Wind at No. Wt. but not fresh—grd. a little froze & Mer. at 30. Clear & pleasant all day. Mer. 40 at Night & 44 at higt.
 


28. Clear morning & very white fr. No wind—Mer. at 30. About 10 Oclock the wind came out at No. Et. clouded up immediately & at 12 began to snow & contd. to do so until night, by which the grd. was covered about 4 Inches. Mer. contd. at 30 all day.
